                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLAY CONTEE,                                   :
         Plaintiff,                            :           CIVIL ACTION
                                               :
       v.                                      :
                                               :
UNIVERSITY OF PENNSYLVANIA,                    :           No. 21-1398
          Defendant.                           :
                                               :

                                            ORDER

       AND NOW, this 29th day of June, 2021, upon consideration of Defendant’s Motion to

Dismiss, Plaintiff’s Response in Opposition, and Defendant’s Reply, and for the reasons stated in

the Court’s Memorandum dated June 29, 2021 it is ORDERED that the Motion to Dismiss

(Document No. 7) is DENIED.



                                            BY THE COURT:

                                            /s/ Berle M. Schiller

                                            Berle M. Schiller, J.
